NO. 07-04-0292-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   DECEMBER 16, 2004

                           ______________________________


                               IN THE MATTER OF L. J. G.

                         _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2004-760,966; HONORABLE MARK C. HALL, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant L. J. G. appeals the revocation of his community supervision and

commitment to the Texas Youth Commission. We will affirm.


       On February 4, 2004 the State filed a petition seeking to have appellant adjudicated

a delinquent child under Chapter 51 of the Texas Family Code. It alleged appellant, who

was 16 years old at the time, committed burglary of a habitation on December 21, 2003.

At a hearing on February 24, 2004, while represented by appointed counsel, appellant

waived his rights to a trial, to confrontation of witnesses and against self-incrimination, and
judicially confessed to burglary of a habitation and signed a written stipulation of evidence.

The court found the State’s allegation to be true and that appellant was a child who had

engaged in delinquent conduct. In a separate order rendered the same day it placed

appellant on intensive supervision probation.


       On April 5, 2004, the State filed an application to modify the court’s original

disposition. See Tex. Fam. Code Ann. § 54.05 (Vernon 2002). It alleged the violation of

four terms and conditions of appellant’s probation and sought an order committing him to

the Texas Youth Commission until his 21st birthday. The court held a hearing on the

State’s application April 30, 2004. At that hearing appellant plead true to two of the four

alleged violations.1 The plea of true was supported by testimony of his probation officer,

Tom Gonzales.


       Appellant testified that he and his father were living in a motel at the time. He said

his father would often leave him there alone for several days at a time and he did not feel

safe at the motel because of drug use and prostitution in the area. He went to live with his

girlfriend to get away from the motel. He also testified he called his probation officer the

day he moved but the officer was on vacation. Appellant left a message for the probation

officer four days later providing information on where he was living.




       1
        Appellant admitted that for four days he stayed with his girlfriend and her mother
rather than with his father as required by the terms of his probation. The same conduct
was the basis of the State’s allegations that appellant violated the curfew provisions of his
probation.

                                             -2-
       The probation officer confirmed speaking with appellant the day he moved out of the

motel, and that he was on vacation that week, but offered a different account of the

conversation. He testified appellant said his father was kicking him out of the motel room.

The probation officer instructed appellant to return to the motel and that another officer

would come visit with him. When the other officer arrived, neither appellant nor his father

were present.


       The trial court found appellant violated the two conditions of probation to which he

plead true. In a separate order rendered the same day, the court committed appellant to

the custody of the Texas Youth Commission. See Tex. Fam. Code Ann. § 54.05(f) (Vernon

2002). Appellant’s trial counsel timely filed a notice of appeal. The trial court appointed

new counsel to represent appellant on appeal. That counsel has filed a brief stating he has

carefully reviewed the record in this case and concludes there is no reversible error and the

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396, 18
L. Ed. 2d 493 (1967); In re D.A.S, 973 S.W.2d 296 (Tex. 1998) (applying Anders procedures

to appeals from juvenile delinquency adjudications).


       The brief presents a single potential issue concerning whether the trial court abused

its discretion in committing appellant to the Texas Youth Commission. The brief discusses

the facts and procedural history of the case. Based on counsel’s review he concludes the

record does not show an abuse of discretion by the trial court. Counsel also has filed a

motion to withdraw and by letter informed appellant of his rights to review the trial record

and to file a pro se brief. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994,

pet. ref’d). By letter dated September 28, 2004, this Court also notified appellant and his

                                             -3-
father of appellant’s right to submit a response to the Anders brief and motion to withdraw

filed by his counsel, granting him until October 28, 2004, to do so. Appellant has not filed

a brief or other response. Nor has the State filed a brief in this appeal.


       In conformity with the standards set out by the United States Supreme Court we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).


       Appellate review of a revocation order is limited to determining whether the trial court

abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984); In re

T.R.S., 115 S.W.3d 318, 320 (Tex.App.–Texarkana 2003, no pet.) (application of standard

to juvenile proceeding). The Legislature has vested juvenile courts with great discretion

in determining the suitable disposition of children found to have engaged in delinquent

conduct. This is especially so regarding hearings to modify disposition. In re J.M., 25
S.W.3d 364, 367 (Tex.App.–Fort Worth 2000, no pet.). The State’s burden of proof in a

probation revocation hearing is a preponderance of the evidence. In re T.R.S., 115 S.W.3d

at 320. The trial court abuses its discretion in revoking community supervision if the State

fails to meet its burden of proof. Id. The trial judge is the sole trier of fact. Taylor v. State,

604 S.W.2d 175, 179 (Tex.Crim.App. 1980). A defendant’s plea of true to an alleged

violation is sufficient to support the revocation. Moses v. State, 590 S.W.2d 469, 470 (Tex.

Crim.App. 1979); In re K.B., 106 S.W.3d 913, 915 (Tex.App.–Dallas 2003, no pet.). When



                                               -4-
more than one violation is alleged, proof of any one of them is sufficient to support the

revocation. Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980).


       Appellant’s pleas of true to two alleged violations of the conditions of his community

supervision, and evidence presented at the hearing, are amply sufficient to support the

court’s order. Appellant’s explanation of the reason he violated the probation requirement

that he reside with his father was controverted by evidence appellant failed to convey those

circumstances to his probation officer before the revocation hearing. The court could also

consider the lack of adequate supervision from appellant’s father and history of referrals

to the juvenile probation department. In re J.M., 25 S.W.3d at 367 (recognizing court’s

wide discretion in hearings to modify disposition).


       Our review convinces us that appellate counsel conducted a complete review of the

record and his conclusion it does not show an abuse of discretion is correct. We have also

made an independent examination of the entire record to determine whether there are any

arguable grounds which might support the appeal. See Stafford, 813 S.W.2d at 511. We

agree it presents no meritorious grounds for review. We grant counsel’s motion to

withdraw and affirm the judgment of the trial court.




                                                   James T. Campbell
                                                       Justice




                                             -5-